Case 2:18-cV-00306-RK Document 20-3 Filed 04/18/19 Page 1 of 1

IN 'I`HE UNITED STATES DISTRICT COUR'I1
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GREGORY PEARCE, individually and on
behalf of all Others Siniilarly situated,

Plaintiff,

CIVIL ACTION
V.

MARK KARPELES, an individual,
No. 18-00306(RK)

 

Defendant.
|PROPOSED| ORDER
AND NOW this _ day of , 2019, upon consideration of

the Motion to Dismiss the Complaint filed by Defendant Mark Karpeles and any response
thereto, it is HEREBY ORDERED that the Motion is GRANTED. lt is FURTHER ORDERED

that PEaintiff’S claim against Mark Karpeles is DISMISSED with prejudice.

 

Hon. Robert F. Kelly

